 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Ohio River Laboratory /iPath, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           4      6      –      1      3        1    9         9   9     8

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       6776 Southwest Freeway
                                       Number         Street                                           Number     Street
                                       Suite 600
                                                                                                       P.O. Box



                                       Houston                             TX       77074
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Harris                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Debtor Ohio River Laboratory /iPath, LLC                                                Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return or if
                                                             all of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                             Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                             form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                             Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                        When                      Case number
     years?                                                                                              MM / DD / YYYY

                                                District                                        When                      Case number
     If more than 2 cases, attach a
                                                                                                         MM / DD / YYYY
     separate list.
                                                District                                        When                      Case number
                                                                                                         MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
Debtor Ohio River Laboratory /iPath, LLC                                                 Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
Debtor Ohio River Laboratory /iPath, LLC                                                 Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 01/15/2020
                                                      MM / DD / YYYY

                                          X /s/ Mitali Shah                                         Mitali Shah
                                              Signature of authorized representative of debtor      Printed name

                                          Title President

18. Signature of attorney                X /s/ Russell Van Beustring                                              Date     01/15/2020
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            Russell Van Beustring
                                            Printed name
                                            The Lane Law Firm, PLLC
                                            Firm name
                                            6200 Savoy Dr., Suite 1150
                                            Number          Street



                                            Houston                                                    TX                   77036-3300
                                            City                                                       State                ZIP Code


                                            (713) 595-8200
                                            Contact phone                                              Email address
                                            02275115                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
 Fill in this information to identify the case:


 Debtor Name Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF TEXAS


 Case number (if known):                                                                                                                                                            Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                      $17,061.45
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                       $17,061.45
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................                                             $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $1,637,028.42
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $1,637,028.42




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re Ohio River Laboratory /iPath, LLC                                                                                             Case No.

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                Fixed Fee:                    $35,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                             $35,000.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   01/15/2020                         /s/ Russell Van Beustring
                      Date                            Russell Van Beustring                      Bar No. 02275115
                                                      The Lane Law Firm, PLLC
                                                      6200 Savoy Dr., Suite 1150
                                                      Houston, TX 77036-3300
                                                      Phone: (713) 595-8200 / Fax: (713) 595-8201
 Fill in this information to identify the case
 Debtor name          Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Spirit of Texas Checking account xxxx9661                     Checking account                    9   6   6     1                   $1,031.45
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $1,031.45


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
Debtor       Ohio River Laboratory /iPath, LLC                                            Case number (if known)
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:            $9,600.00             –                 $0.00                  = .......................              $9,600.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:            $2,600,000.00            –            $2,600,000.00               = .......................                   $0.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                           $9,600.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
Debtor       Ohio River Laboratory /iPath, LLC                                         Case number (if known)
             Name

     General description                         Date of the       Net book value of    Valuation method          Current value of
                                                 last physical     debtor's interest    used for current value    debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                  $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method          Current value of
                                                                   debtor's interest    used for current value    debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                  $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 3
Debtor       Ohio River Laboratory /iPath, LLC                                          Case number (if known)
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
                                                                    debtor's interest    used for current value   debtor's interest
                                                                    (Where available)
39. Office furniture

     Desks, chairs, lab stools, tables, filing cabinets                                                                      $3,430.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Computer equipment, lab equipment (medical
     gloves, pipettes, ect)                                                                                                  $3,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                             $6,430.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method         Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value   debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                  $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                     page 4
Debtor       Ohio River Laboratory /iPath, LLC                                           Case number (if known)
             Name

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
                                                                                                                                          $0.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                          $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
Debtor       Ohio River Laboratory /iPath, LLC                                           Case number (if known)
             Name

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                  Current value of
                                                                                                                  debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                  $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                    page 6
Debtor           Ohio River Laboratory /iPath, LLC                                                                   Case number (if known)
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                              $1,031.45
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                 $9,600.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $6,430.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $17,061.45          +     91b.                  $0.00


                                                                                                                                                                      $17,061.45
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                           page 7
 Fill in this information to identify the case:
 Debtor name          Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                       Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
                                                           subject to a lien

          Creditor's mailing address
                                                           Describe the lien


                                                           Is the creditor an insider or related party?
                                                                No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                         $0.00


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
 Fill in this information to identify the case:
 Debtor              Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                   Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor        Ohio River Laboratory /iPath, LLC                                        Case number (if known)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $31,635.06
                                                                   Check all that apply.
AB Sciex                                                               Contingent
1201 Radio Road                                                        Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Redwood City                             CA      94065             Vendor

Date or dates debt was incurred         2017-2019                  Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $158,313.84
                                                                   Check all that apply.
ABN Billing                                                            Contingent
24460 Highway 383                                                      Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Iowa                                     LA      70647             Business Expenses

Date or dates debt was incurred         2017-2018                  Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,817.07
                                                                   Check all that apply.
ADT                                                                    Contingent
P.O. BOX 371878                                                        Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Pittsburgh                               PA      15250             Business Expenses

Date or dates debt was incurred         2017-2018                  Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $16,000.00
                                                                   Check all that apply.
AEON Clinical Laboratories                                             Contingent
2225 Centennial Drive                                                  Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Gainesville                              GA      30504             Business Expenses

Date or dates debt was incurred         2017-2018                  Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 2
Debtor        Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                Amount of claim

   3.5      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,245.76
                                                                 Check all that apply.
AEP                                                                  Contingent
1 Riverside Plaza                                                    Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Columbus                                OH       43215           Business Expenses

Date or dates debt was incurred       2017-2018                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.6      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $441.08
                                                                 Check all that apply.
Airgas USA, LLC                                                      Contingent
P.O. Box 734671                                                      Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Dallas                                  TX       75373           Business Expenses

Date or dates debt was incurred       2017-2018                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.7      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $717.75
                                                                 Check all that apply.
Alief ISD                                                            Contingent
4250 Cook Rd                                                         Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Houston                                 TX       77072           Business Expenses

Date or dates debt was incurred       2017-2018                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.8      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,243.07
                                                                 Check all that apply.
Amigo Energy                                                         Contingent
PO Box 3607                                                          Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Houston                                 TX       77253           Business Expenses

Date or dates debt was incurred       2017-2018                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,289.22
                                                                Check all that apply.
Anne Harris Bennett                                                 Contingent
7300 N Shepherd Dr                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77091           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $13,994.81
                                                                Check all that apply.
Ascentium Capital                                                   Contingent
5447 E. 5th Street                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tucson                                 AZ       85711           Business Loan

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $560.00
                                                                Check all that apply.
Biotek Services, Inc                                                Contingent
5310 S Laburnum Ave                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Henrico                                VA       23231           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $3,718.06
                                                                Check all that apply.
Campbell Science                                                    Contingent
641 S. Main St                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Rockford                               IL       61101           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $14,077.17
                                                                Check all that apply.
Cerilliant Corporation                                              Contingent
811 Paloma Drive                                                    Unliquidated
                                                                    Disputed
Suite A
                                                                Basis for the claim:
Round Rock                             TX       78665           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $2,720.48
                                                                Check all that apply.
CNA Insurance                                                       Contingent
PO Box 74007619                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60674           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $177.71
                                                                Check all that apply.
Columbia Gas of Ohio                                                Contingent
PO Box 4629                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       60197           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $75,000.00
                                                                Check all that apply.
Concord Life Sciences                                               Contingent
5151 Mitchelldale St                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77092           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $315.21
                                                                Check all that apply.
Control Waste Services                                              Contingent
15912 Hollister St                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77066           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $189.64
                                                                Check all that apply.
Culligan of Central Ohio                                            Contingent
8260 Howe Industrial Pkwy                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Canal Winchester                       OH       43110           Business Expenses

Date or dates debt was incurred      2016-2017                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,336.84
                                                                Check all that apply.
Culligan of Houston                                                 Contingent
5450 Guhn Rd                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77040           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $200.00
                                                                Check all that apply.
Doran and Johnston PLLC                                             Contingent
10701 Corporate Dr                                                  Unliquidated
                                                                    Disputed
#238
                                                                Basis for the claim:
Stafford                               TX       77477           Business Expenses

Date or dates debt was incurred      2018                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,237.31
                                                                Check all that apply.
Eclinical Works                                                     Contingent
2 Technology Drive                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Westborough                            MA       01581           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $16,000.00
                                                                Check all that apply.
Elite Bio Reference Laboratory, Inc.                                Contingent
6776 Southwest Freeway                                              Unliquidated
                                                                    Disputed
Suite 620
                                                                Basis for the claim:
Houston                                TX       77074           Business Loan

Date or dates debt was incurred      2018-2019                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $3,640.11
                                                                Check all that apply.
ExpoTech                                                            Contingent
10700 Rockely Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77099           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $17,041.80
                                                                Check all that apply.
Faruki Ireland Cox Rhinehart & Dusing                               Contingent
110 North Main St                                                   Unliquidated
                                                                    Disputed
Ste 1600
                                                                Basis for the claim:
Dayton                                 OH       45402           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,094.63
                                                                Check all that apply.
Fisher Scientific                                                   Contingent
PO Box 40475                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Atlanta                                GA       30384           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $113,413.12
                                                                Check all that apply.
Forward Financing LLC                                               Contingent
100 Summer Street                                                   Unliquidated
                                                                    Disputed
Suite 1175
                                                                Basis for the claim:
Boston                                 MA       02110           Merchant Cash Advance Loan

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $9,628.84
                                                                Check all that apply.
Fox Capital Group                                                   Contingent
65 Broadway                                                         Unliquidated
                                                                    Disputed
Suite 804
                                                                Basis for the claim:
New York                               NY       10006           Merchant Cash Advance Loan

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,145.00
                                                                Check all that apply.
Gary E. Patterson, P.C.                                             Contingent
1214 Elgin Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77004           Legal fees

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
Debtor       Ohio River Laboratory /iPath, LLC                                     Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.              Amount of claim

  3.29     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $565.00
                                                               Check all that apply.
Golden West Diagnostics                                            Contingent
42191 Sarah Way                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Temecula                               CA     92590            Vendor

Date or dates debt was incurred      2017-2018                 Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.30     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                $219.56
                                                               Check all that apply.
Immunalysis Corporation                                            Contingent
829 Towne Center Dr                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pomona                                 CA     91767            Vendor

Date or dates debt was incurred      2017-2018                 Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.31     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:              $7,840.50
                                                               Check all that apply.
IPFS Corporation                                                   Contingent
PO Box 412086                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Kansas City                            MO     64141            Insurance

Date or dates debt was incurred      2017-2018                 Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.32     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:             $40,708.00
                                                               Check all that apply.
LG Funding                                                         Contingent
1218 Union St                                                      Unliquidated
                                                                   Disputed
Suite 2
                                                               Basis for the claim:
Brooklyn                               NY     11256            Merchant Cash Advance Loan

Date or dates debt was incurred      2019                      Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $9,315.00
                                                                Check all that apply.
Liles Parker, PLLC                                                  Contingent
2121 Wisconsin Ave NW                                               Unliquidated
                                                                    Disputed
Suite 200
                                                                Basis for the claim:
Washington                             DC       20007           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $50,000.00
                                                                Check all that apply.
Lisa Bates-Dubrow                                                   Contingent
9451 Scanlan Heights Ln                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Missouri City                          TX       77459           Judgment

Date or dates debt was incurred      2018-2019                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $750.00
                                                                Check all that apply.
Logan Laboratories                                                  Contingent
5050 W Lemon St                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tampa                                  FL       33609           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $628.58
                                                                Check all that apply.
Logix Communication                                                 Contingent
2950 N Loop W                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77092           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 10
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $38,362.00
                                                                Check all that apply.
Mantis Funding                                                      Contingent
315 Madison Ave                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New York                               NY       10017           Merchant Cash Advance Loan

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $450,000.00
                                                                Check all that apply.
MedArbor LLC                                                        Contingent
200 Rittenhouse Circle                                              Unliquidated
                                                                    Disputed
East Building Suite 3
                                                                Basis for the claim:
Bristol                                PA       19007           Judgment

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $790.00
                                                                Check all that apply.
MedSharps                                                           Contingent
PO Box 91139                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Antonio                            TX       78209           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $7,405.00
                                                                Check all that apply.
NMS Labs                                                            Contingent
200 Welsh Road                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Horsham                                PA       19044           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 11
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $4,716.99
                                                                Check all that apply.
Peak Scientific                                                     Contingent
19 Sterling Rd                                                      Unliquidated
                                                                    Disputed
Suite 1
                                                                Basis for the claim:
North Billerica                        MA       01862           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,002.35
                                                                Check all that apply.
Pearson & Bernard PSC                                               Contingent
178 Barnwood Dr                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Edgewood                               KY       41017           Business Expenses

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $86,500.00
                                                                Check all that apply.
Power Up Lending Group                                              Contingent
111 Great Neck Road                                                 Unliquidated
                                                                    Disputed
Suite 216
                                                                Basis for the claim:
Great Neck                             NY       11021           Merchant Cash Advance Loan

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $12,540.00
                                                                Check all that apply.
Prince Edward Management, LLC                                       Contingent
3406 Hicks Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77007           Consultants

Date or dates debt was incurred      2018-2019                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 12
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:            $277,732.12
                                                                Check all that apply.
Quest Diagnostics                                                   Contingent
One Malcolm Avenue                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Teterboro                              NJ       07608           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $8,600.00
                                                                Check all that apply.
Quest National Services                                             Contingent
210 W 13th St                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77008           Vendor

Date or dates debt was incurred      2018-2019                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $10,500.00
                                                                Check all that apply.
Redwood Laboratory Services                                         Contingent
25321 Interstate 45 N Suite C                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Spring                                 TX       77380           Business Loan

Date or dates debt was incurred      2019                       Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $6,412.85
                                                                Check all that apply.
Restek Corporation                                                  Contingent
PO Box 4276                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lancaster                              PA       17604           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 13
Debtor       Ohio River Laboratory /iPath, LLC                                      Case number (if known)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.               Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $20,289.91
                                                                Check all that apply.
RPS Consulting, Inc                                                 Contingent
289 West Vanebrake Blvd                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hattiesburg                            MS       39402           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $30,775.00
                                                                Check all that apply.
Southwest Atrium                                                    Contingent
6776 Southwest Freeway                                              Unliquidated
                                                                    Disputed
Suite 587
                                                                Basis for the claim:
Houston                                TX       77074           Contract/Lease

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Office lease


  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,024.29
                                                                Check all that apply.
Suddenlink Communications                                           Contingent
PO Box 742698                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cincinnati                             OH       45274           Utility

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:             $51,000.00
                                                                Check all that apply.
TKA Health Care, Inc                                                Contingent
PO Box 5459                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pasadena                               TX       77508           Vendor

Date or dates debt was incurred      2017-2018                  Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page 14
Debtor       Ohio River Laboratory /iPath, LLC                                     Case number (if known)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.              Amount of claim

  3.53     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:             $13,683.69
                                                               Check all that apply.
UPS                                                                Contingent
400 White Clay Center Drive                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Newark                                 DE     19711            Business Expenses

Date or dates debt was incurred      2017-2018                 Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.54     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:              $2,474.00
                                                               Check all that apply.
Westfield Insurance                                                Contingent
One Park Circle                                                    Unliquidated
                                                                   Disputed
P.O.Box 5001
                                                               Basis for the claim:
Westfield Center                       OH     44251            Vendor

Date or dates debt was incurred      2017-2018                 Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                  page 15
Debtor        Ohio River Laboratory /iPath, LLC                                            Case number (if known)

 Part 3:        List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Executive Financial Enterprises, Inc                                  Line      3.53
         1636 N Wilcox Ave                                                            Not listed. Explain:
         #680


         Los Angeles                   CA      90028


4.2      Internal Revenue Service                                              Line
         P.O. Box 7346                                                                Not listed. Explain:
                                                                                      Required Notification


         Philadelphia                  PA      19101-7346


4.3      Paranjpe & Mahadass, LLP                                              Line
         3701 Kirby Drive, Suite 530                                                  Not listed. Explain:
                                                                                      Contract/Lease


         Houston                       TX      77098
         A/R Collection Agreement

4.4      Quantum Analytics                                                     Line
         3400 East Third Avenue                                                       Not listed. Explain:
                                                                                      Notice Only


         San Mateo                     CA      94404


4.5      Stuart-Lippman                                                        Line      3.10
         5447 E. 5th Street                                                           Not listed. Explain:
         Suite 110


         Tucson                        AZ      85711


4.6      Totz Ellison & Totz PC                                                Line      3.49
         2211 Norfolk St                                                              Not listed. Explain:




         Houston                       TX      77098




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 16
Debtor      Ohio River Laboratory /iPath, LLC                                 Case number (if known)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                       $0.00

5b. Total claims from Part 2                                                              5b.   +          $1,637,028.42


5c. Total of Parts 1 and 2                                                                5c.              $1,637,028.42
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 17
 Fill in this information to identify the case:
 Debtor name         Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                  Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       A/R Contingency Collection                      Paranjpe & Mahadass, LLP
          or lease is for and the       Agreement                                       3701 Kirby Drive, Suite 530
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Houston                             TX            77098
          number of any
          government contract

2.2       State what the contract       Office lease located at:                        Southwest Atrium
          or lease is for and the       6776 Southwest Freeway                          6776 Southwest Freeway
          nature of the debtor's        Suite 600
          interest                                                                      Suite 587
                                        Houston, TX 77074
                                        Contract to be ASSUMED
                                        Contract is in DEFAULT
          State the term remaining      18                                             Houston                             TX            77074
          List the contract
          number of any
          government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1
 Fill in this information to identify the case:
 Debtor name         Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                        Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Leena Shah                      14626 Bradford Colony Dr                               Mantis Funding                        D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Houston                        TX      77084
                                       City                           State   ZIP Code


2.2    Leena Shah                      14626 Bradford Colony Dr                               Power Up Lending                      D
                                       Number      Street                                     Group                                 E/F
                                                                                                                                    G

                                       Houston                        TX      77084
                                       City                           State   ZIP Code


2.3    Leena Shah                      14626 Bradford Colony Dr                               Forward Financing LLC                 D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Houston                        TX      77084
                                       City                           State   ZIP Code


2.4    Leena Shah                      14626 Bradford Colony Dr                               Fox Capital Group                     D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Houston                        TX      77084
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
Debtor       Ohio River Laboratory /iPath, LLC                                     Case number (if known)



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.5   Leena Shah                    14626 Bradford Colony Dr                          LG Funding                          D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code


2.6   Mitali Shah                   1900 Genessee Street                              Mantis Funding                      D
                                    Number     Street                                                                     E/F
                                    #205                                                                                  G

                                    Houston                     TX      77006
                                    City                        State   ZIP Code


2.7   Mitali Shah                   1900 Genessee Street                              Power Up Lending                    D
                                    Number     Street                                 Group                               E/F
                                    #205                                                                                  G

                                    Houston                     TX      77006
                                    City                        State   ZIP Code


2.8   Mitali Shah                   1900 Genessee Street                              Forward Financing LLC               D
                                    Number     Street                                                                     E/F
                                    #205                                                                                  G

                                    Houston                     TX      77006
                                    City                        State   ZIP Code


2.9   Mitali Shah                   1900 Genessee Street                              Fox Capital Group                   D
                                    Number     Street                                                                     E/F
                                    #205                                                                                  G

                                    Houston                     TX      77006
                                    City                        State   ZIP Code


2.10 Mitali Shah                    1900 Genessee Street                              LG Funding                          D
                                    Number     Street                                                                     E/F
                                    #205                                                                                  G

                                    Houston                     TX      77006
                                    City                        State   ZIP Code


2.11 Uday Shah                      14626 Bradford Colony Dr                          Mantis Funding                      D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
Debtor       Ohio River Laboratory /iPath, LLC                                     Case number (if known)



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.12 Uday Shah                      14626 Bradford Colony Dr                          Power Up Lending                    D
                                    Number     Street                                 Group                               E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code


2.13 Uday Shah                      14626 Bradford Colony Dr                          LG Funding                          D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code


2.14 Uday Shah                      14626 Bradford Colony Dr                          Fox Capital Group                   D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code


2.15 Uday Shah                      14626 Bradford Colony Dr                          Forward Financing LLC               D
                                    Number     Street                                                                     E/F
                                                                                                                          G

                                    Houston                     TX      77084
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 3
                                       UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION
 In re: Ohio River Laboratory /iPath, LLC                                CASE NO
                                                                         CHAPTER     11


                                      BUSINESS INCOME AND EXPENSES



FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:

   1. Gross Income for 12 Months Prior to Filing:                                  $60,000.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:

   2. Gross Monthly Income:
                                                                                                          $62,500.00
PART C - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:

   3. Net Employee Payroll (Other Than Debtor):                                    $25,000.00
   4. Payroll Taxes:                                                                $5,000.00
   5. Unemployment Taxes:                                                               $0.00
   6. Worker's Compensation:                                                            $0.00
   7. Other Taxes:                                                                      $0.00
   8. Inventory Purchases (including raw materials):                                    $0.00
   9. Purchase of Feed/Fertilizer/Seed/Spray:                                           $0.00
   10. Rent (other than debtor's principal residence):                              $5,500.00
   11. Utilities:                                                                    $400.00
   12. Office Expenses and Supplies:                                                $5,000.00
   13. Repairs and Maintenance:                                                     $3,000.00
   14. Vehicle Expenses:                                                                $0.00
   15. Travel and Entertainment:                                                    $2,000.00
   16. Equipment Rental and Leases:                                                 $7,000.00
   17. Legal/Accounting/Other Professional Fees:                                        $0.00
   18. Insurance:                                                                       $0.00
   19. Employee Benefits (e.g., pension, medical, etc.):                                $0.00
   20. Payments to be Made Directly by Debtor to Secured Creditors for
        Pre-Petition Business Debts (Specify):                                            None
   21. Other (Specify):                                                                   None
   22. Total Monthly Expenses (Add items 3 - 21)                                                          $52,900.00

PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:

   23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2):                                          $9,600.00
 Fill in this information to identify the case and this filing:
 Debtor Name         Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 01/15/2020                       X /s/ Mitali Shah
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Mitali Shah
                                                             Printed name
                                                             President
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:
 Debtor name        Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2020      to   Filing date
fiscal year to filing date:                                                        Other                                                   $0.00
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2019      to    12/31/2019
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $84,894.88

                                                                                   Operating a business
For the year before that:        From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                              $48,731.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Debtor         Ohio River Laboratory /iPath, LLC                                               Case number (if known)
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. VWR International, LLC v.               breach of contract                         Harris County Civil Court #3
                                                                                                                                              Pending
      Ohio River Laboratory/IPath,                                                      Name
      LLC                                                                               Harris County Civil Courthouse                        On appeal
                                                                                        Street
                                                                                                                                              Concluded
                                                                                        201 Caroline, 5th Floor
      Case number
      1121239                                                                           Houston                   TX      77002-1900
                                                                                        City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.2. Quest Diagnostics, Inc. v.              breach of contract                         133rd Civil Court
                                                                                                                                              Pending
      Ohio River Laboratory/IPath,                                                      Name
      LLC                                                                               Harris County Civil Courthouse                        On appeal
                                                                                        Street
                                                                                                                                              Concluded
                                                                                        201 Caroline, 11th Floor
      Case number
      2018-60601                                                                        Houston                   TX      77002
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Debtor       Ohio River Laboratory /iPath, LLC                                               Case number (if known)
             Name

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.3. Lisa Bates-Dubrow v. Ohio              Breach of contract                        District Court of Fort Bend County
                                                                                                                                          Pending
      River Laboratory/IPath, LLC                                                     Name

                                                                                      268th District Court                                On appeal
                                                                                      Street
                                                                                                                                          Concluded
                                                                                      301 Jackson St
      Case number
      18-DCV-257404                                                                   Richmond                  TX      77469
                                                                                      City                      State   ZIP Code

      Case title                            Nature of case                            Court or agency's name and address              Status of case
7.4. US Specialty Labs v. Ohio              breach of contract                        164th Judicial District Court
                                                                                                                                          Pending
      River Laboratory                                                                Name
                                                                                      Harris County Civil Courthouse                      On appeal
                                                                                      Street
                                                                                                                                          Concluded
                                                                                      201 Caroline, 12th Floor
      Case number
      201968445                                                                       Houston                   TX      77002
                                                                                      City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Debtor          Ohio River Laboratory /iPath, LLC                                         Case number (if known)
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. The Lane Law Firm, PLLC                                                                                10/4/2019              $15,000.00

         Address

         6200 Savoy Dr., Suite 1150
         Street


         Houston                     TX      77036-3300
         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Stephen MacLauchlan

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.2. The Lane Law Firm, PLLC                                                                                12/5/2019              $20,000.00

         Address

         6200 Savoy Dr., Suite 1150
         Street


         Houston                     TX      77036-3300
         City                        State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Redwood Laboratory Servcies

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Debtor          Ohio River Laboratory /iPath, LLC                                          Case number (if known)
                Name

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

          None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply

         Address                                                                                    Dates of occupancy

 14.1. 10414 Rockley Road                                                                           From         8/15              To       3/18
         Street


         Houston                                               TX         77099
         City                                                  State      ZIP Code


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

          No. Go to Part 9.
          Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

          No.
          Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                     No.
                     Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

          No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                   No. Go to Part 10.
                   Yes. Fill in below:




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Debtor       Ohio River Laboratory /iPath, LLC                                              Case number (if known)
             Name


 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 6
Debtor        Ohio River Laboratory /iPath, LLC                                           Case number (if known)
              Name

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

          No
          Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

          No
          Yes. Provide details below.

 Part 13:        Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

          None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                  None

                 Name and address                                                                  Dates of service

      26a.1. Rick Crellin                                                                          From        2016          To      2018
                 Name
                 404 Oxford St., Apt 1332
                 Street


                 Houston                                     TX          77007
                 City                                        State       ZIP Code

                 Name and address                                                                  Dates of service

      26a.2. Rajinder Seghal, CPA                                                                  From        2015          To    Present
                 Name
                 14847 Tuttle Point Drive
                 Street


                 Houston                                     TX          77082
                 City                                        State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                  None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                  None

                 Name and address                                                              If any books of account and records are
                                                                                               unavailable, explain why
         26c.1. Rajinder Sehgal, CPA
                 Name
                 14847 Tuttle Point Drive
                 Street


                 Houston                                     TX          77082
                 City                                        State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Debtor           Ohio River Laboratory /iPath, LLC                                              Case number (if known)
                 Name

     26d.       List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
                financial statement within 2 years before filing this case.

                    None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                         Address                                      Position and nature of any interest         % of interest, if any

Leena Shah                                   14626 Bradford Colony Drive                  Member                                               50%
                                             Houston, TX 77084
Mitali Shah                                  14626 Bradford Colony Drive                  Member                                               50%
                                             Houston, TX 77084
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                         Address                                      Position and nature of        Period during which position
                                                                                          any interest                  or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

          No
          Yes. Identify below.

         Name and address of recipient                     Amount of money or description            Dates            Reason for
                                                           and value of property                                      providing the value


 30.1. Naga Naidu                                          Annual Salary                             monthly
         Name                                              $90,000.00
         6938 Pebble Ridge Trail
         Street


         Missouri City              TX      77459
         City                       State   ZIP Code

         Relationship to debtor
         Scientific Director

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          No
          Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

          No
          Yes. Identify below.




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 8
Debtor        Ohio River Laboratory /iPath, LLC                                          Case number (if known)
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 01/15/2020
            MM / DD / YYYY
X /s/ Mitali Shah                                                            Printed name Mitali Shah
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
 Fill in this information to identify the case:
 Debtor name        Ohio River Laboratory /iPath, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   MedArbor LLC                                       Judgment              Disputed                                           $450,000.00
    200 Rittenhouse Circle
    East Building Suite 3
    Bristol, PA 19007



2   Quest Diagnostics                                  Judgment              Disputed                                           $277,732.12
    One Malcolm Avenue
    Teterboro, NJ 07608




3   ABN Billing                                        Business Expenses     Disputed                                           $158,313.84
    24460 Highway 383
    Iowa, LA 70647




4   Forward Financing LLC                              Merchant Cash         Disputed                                           $113,413.12
    100 Summer Street                                  Advance Loan
    Suite 1175
    Boston, MA 02110



5   Power Up Lending Group                             Merchant Cash         Disputed                                             $86,500.00
    111 Great Neck Road                                Advance Loan
    Suite 216
    Great Neck, NY 11021




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
Debtor       Ohio River Laboratory /iPath, LLC                                  Case number (if known)
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Concord Life Sciences                           Vendor                                                                     $75,000.00
    5151 Mitchelldale St
    Houston, TX 77092




7   TKA Health Care, Inc                            Vendor                Disputed                                             $51,000.00
    PO Box 5459
    Pasadena, TX 77508




8   Lisa Bates-Dubrow                               Judgment              Disputed                                             $50,000.00
    9451 Scanlan Heights Ln
    Missouri City, TX 77459




9   LG Funding                                      Merchant Cash         Disputed                                             $40,708.00
    1218 Union St                                   Advance Loan
    Suite 2
    Brooklyn, NY 11256



10 Mantis Funding                                   Merchant Cash         Disputed                                             $38,362.00
   315 Madison Ave                                  Advance Loan
   New York, NY 10017




11 AB Sciex                                         Vendor                Disputed                                             $31,635.06
   1201 Radio Road
   Redwood City, CA 94065




12 Southwest Atrium                                 Contract/Lease                                                             $30,775.00
   6776 Southwest
   Freeway
   Suite 587
   Houston, TX 77074

13 RPS Consulting, Inc                              Vendor                Disputed                                             $20,289.91
   289 West Vanebrake
   Blvd
   Hattiesburg, MS 39402




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
Debtor       Ohio River Laboratory /iPath, LLC                                    Case number (if known)
             Name


 Name of creditor and           Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor              professional          unliquidated,   secured, fill in total claim amount and
                                contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                      government                            calculate unsecured claim.
                                                      contracts)
                                                                                            Total           Deduction       Unsecured
                                                                                            claim, if       for value       claim
                                                                                            partially       of
                                                                                            secured         collateral
                                                                                                            or setoff
14 Faruki Ireland Cox                                 Business Expenses                                                          $17,041.80
   Rhinehart & Dusing
   110 North Main St
   Ste 1600
   Dayton, OH 45402

15 Elite Bio Reference                                Business Loan                                                              $16,000.00
   Laboratory, Inc.
   6776 Southwest
   Freeway
   Suite 620
   Houston, TX 77074
16 AEON Clinical                                      Business Expenses     Disputed                                             $16,000.00
   Laboratories
   2225 Centennial Drive
   Gainesville, GA 30504



17 Cerilliant Corporation                             Vendor                                                                     $14,077.17
   811 Paloma Drive
   Suite A
   Round Rock, TX 78665



18 Ascentium Capital                                  Business Loan         Disputed                                             $13,994.81
   5447 E. 5th Street
   Tucson, AZ 85711




19 UPS                                                Business Expenses                                                          $13,683.69
   400 White Clay Center
   Drive
   Newark, DE 19711



20 Prince Edward                                      Consultants                                                                $12,540.00
   Management, LLC
   3406 Hicks Street
   Houston, TX 77007




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Ohio River Laboratory /iPath, LLC                                        CASE NO

                                                                                    CHAPTER   11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/15/2020                                           Signature    /s/ Mitali Shah
                                                                     Mitali Shah
                                                                     President


Date                                                     Signature
AB Sciex                     Ascentium Capital            Culligan of Houston
1201 Radio Road              5447 E. 5th Street           5450 Guhn Rd
Redwood City, CA 94065       Tucson, AZ 85711             Houston, TX 77040



ABN Billing                  Biotek Services, Inc         Doran and Johnston PLLC
24460 Highway 383            5310 S Laburnum Ave          10701 Corporate Dr
Iowa, LA 70647               Henrico, VA 23231            #238
                                                          Stafford, TX 77477


ADT                          Campbell Science             Eclinical Works
P.O. BOX 371878              641 S. Main St               2 Technology Drive
Pittsburgh, PA 15250         Rockford, IL 61101           Westborough, MA 01581



AEON Clinical Laboratories   Cerilliant Corporation       Elite Bio Reference Laboratory, In
2225 Centennial Drive        811 Paloma Drive             6776 Southwest Freeway
Gainesville, GA 30504        Suite A                      Suite 620
                             Round Rock, TX 78665         Houston, TX 77074


AEP                          CNA Insurance                Executive Financial Enterprises, I
1 Riverside Plaza            PO Box 74007619              1636 N Wilcox Ave
Columbus, OH 43215           Chicago, IL 60674            #680
                                                          Los Angeles, CA 90028


Airgas USA, LLC              Columbia Gas of Ohio         ExpoTech
P.O. Box 734671              PO Box 4629                  10700 Rockely Road
Dallas, TX 75373             Carol Stream, IL 60197       Houston, TX 77099



Alief ISD                    Concord Life Sciences        Faruki Ireland Cox Rhinehart & Dus
4250 Cook Rd                 5151 Mitchelldale St         110 North Main St
Houston, TX 77072            Houston, TX 77092            Ste 1600
                                                          Dayton, OH 45402


Amigo Energy                 Control Waste Services       Fisher Scientific
PO Box 3607                  15912 Hollister St           PO Box 40475
Houston, TX 77253            Houston, TX 77066            Atlanta, GA 30384



Anne Harris Bennett          Culligan of Central Ohio     Forward Financing LLC
7300 N Shepherd Dr           8260 Howe Industrial Pkwy    100 Summer Street
Houston, TX 77091            Canal Winchester, OH 43110   Suite 1175
                                                          Boston, MA 02110
Fox Capital Group             Lisa Bates-Dubrow              Paranjpe & Mahadass, LLP
65 Broadway                   9451 Scanlan Heights Ln        3701 Kirby Drive, Suite 530
Suite 804                     Missouri City, TX 77459        Houston, TX 77098
New York, NY 10006


Gary E. Patterson, P.C.       Logan Laboratories             Peak Scientific
1214 Elgin Street             5050 W Lemon St                19 Sterling Rd
Houston, TX 77004             Tampa, FL 33609                Suite 1
                                                             North Billerica, MA 01862


Golden West Diagnostics       Logix Communication            Pearson & Bernard PSC
42191 Sarah Way               2950 N Loop W                  178 Barnwood Dr
Temecula, CA 92590            Houston, TX 77092              Edgewood, KY 41017



Immunalysis Corporation       Mantis Funding                 Power Up Lending Group
829 Towne Center Dr           315 Madison Ave                111 Great Neck Road
Pomona, CA 91767              New York, NY 10017             Suite 216
                                                             Great Neck, NY 11021


Internal Revenue Service      MedArbor LLC                   Prince Edward Management, LLC
P.O. Box 7346                 200 Rittenhouse Circle         3406 Hicks Street
Philadelphia, PA 19101-7346   East Building Suite 3          Houston, TX 77007
                              Bristol, PA 19007


IPFS Corporation              MedSharps                      Quantum Analytics
PO Box 412086                 PO Box 91139                   3400 East Third Avenue
Kansas City, MO 64141         San Antonio, TX 78209          San Mateo, CA 94404



Leena Shah                    Mitali Shah                    Quest Diagnostics
14626 Bradford Colony Dr      1900 Genessee Street           One Malcolm Avenue
Houston, TX 77084             #205                           Teterboro, NJ 07608
                              Houston, TX 77006


LG Funding                    NMS Labs                       Quest National Services
1218 Union St                 200 Welsh Road                 210 W 13th St
Suite 2                       Horsham, PA 19044              Houston, TX 77008
Brooklyn, NY 11256


Liles Parker, PLLC            Ohio River Laboratory /iPath, LLC
                                                              Redwood Laboratory Services
2121 Wisconsin Ave NW         6776 Southwest Freeway          25321 Interstate 45 N Suite C
Suite 200                     Suite 600                       Spring, TX 77380
Washington, DC 20007          Houston, TX 77074
Restek Corporation            Westfield Insurance
PO Box 4276                   One Park Circle
Lancaster, PA 17604           P.O.Box 5001
                              Westfield Center, OH 44251


RPS Consulting, Inc
289 West Vanebrake Blvd
Hattiesburg, MS 39402



Southwest Atrium
6776 Southwest Freeway
Suite 587
Houston, TX 77074


Stuart-Lippman
5447 E. 5th Street
Suite 110
Tucson, AZ 85711


Suddenlink Communications
PO Box 742698
Cincinnati, OH 45274



TKA Health Care, Inc
PO Box 5459
Pasadena, TX 77508



Totz Ellison & Totz PC
2211 Norfolk St
Houston, TX 77098



Uday Shah
14626 Bradford Colony Dr
Houston, TX 77084



UPS
400 White Clay Center Drive
Newark, DE 19711
                                           UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                                   HOUSTON DIVISION
    IN RE:                                                                         CHAPTER       11
    Ohio River Laboratory /iPath, LLC



    DEBTOR(S)                                                                      CASE NO



                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                 Registered

 Leena Shah                                                        common
 14626 Bradford Colony Dr
 Houston, TX 77084

 Mitali Shah                                                       common
 1900 Genesee St
 #205
 Houston, TX 77006

                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP

    I, the                         President                         of the                        Corporation
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
best of my information and belief.




       1/15/2020
Date:__________________________________                            /s/ Mitali Shah
                                                        Signature:________________________________________________________
                                                                   Mitali Shah
                                                                   President
Form       11208                                                   U.S. Income Tax Return for an S Corporation                                                                                            OMB No. 1545-0123
                                                                        ..
                                              Do not file this fonn unless the corporation has filed or is
Department of the Treasury
Internal Revenue Service
                                                attaching Form 2553 to elect to be an S corporation.
                                   .. Go to www.irs. ov/Form1120Sfor instructions and the latest information.
                                                                                                                                                                                                          ~~(6) 18
For calendar year 2018 or tax vear beginning                                        , endina
 A S electJon effective date             Name                                                                                                                                  D Employer identification number
                                                                   OHIO RIVER LABORATORIES LLC
                   6/1/2015                                                                                                                                                                           XX-XXXXXXX
                                                    TYPE            Number, street, and room or suite no. If a P.O. box, see instructions.
B Business adilJity c:ode                                                                                                                                                      E Date incorporated
         number (see instructions)                                 14626 BRADFORD COLONY DR
                                                    OR
                                                                    City or town                                                     State          ZIP code                                           10/30/2012
                                                    PRINT          HOUSTON                                                           TX             77084                      F Total assets (see instructions)
522110                                                             Foreign country name                  Foreign province/state/county              Foreign postal code
C Check if Sch. M-3 attached               D                                                                                                                                   $                                             ol
G Is the corporation electing to be an S corporation beginning with this tax year?                                                           D Yes D No If "Yes," attach Form 2553 if not already filed
H Check if:                      (1)   D     Final return         (2)   0    Name change           (3)   D    Address change          (4)    D    Amended return        (5)    D         S eledion termination or revocation
         Enter the number of shareholders who were shareholders during any part of the tax year . . . . . . . . . . . . . . . . . II-                                                                                             2
Cautton: lcld
          n u e omy
                  I tra d e or b usiness income and expenses on lines 1a throuQh 21. See the instructions for more information.
       1a Gross receipts or sales .                                                     1a                 48 731 I
         b Returns and allowances .                                                     1b                        I
         c Balance. Subtract line 1b from line 1a .                                                                       1c                                                                                           48 731
 GI
 E             2       Cost of goods sold (attach Farm 1125-A)                                                                                                                       2
 0             3       Gross profit. Subtract line 2 from line 1c                                                                                                                    3                                 48 ,731
 0
-c             4       Net gain (loss) from Form 4797, line 17 (attach Form 4797)
                       Other income (loss) (see instructions-attach statement)
                                                                                                                                                                                     4
                                                                                                                                                                                     5
               5
               6       Total income llossl. Add lines 3 throuah 5                                                                                                        ...         6                                 48 ,731
 -;;;-         7       Compensation of officers (see instructions -                        attach Form 1125-E)                                                                       7
  c
 .Q                                                                                                                                                                                                                   147 992
              8        Salaries and wages (less employment credits)                                                                                                                  8
 !§
              9        Repairs and maintenance                                                                                                                                       9
 ~           10        Bad debts                                                                                                                                                    10
 .£?         11        Rents                                                                                                                                                        11                                   3 500
 "'c.
 0           12        Taxes and licenses                                                                                                                                           12                                  11,552
 "ti         13        Interest (see instructions)                                                                                                                                  13
  2
 Vi          14        Depreciation not claimed on Form 1125-A or elsewhere on return (attach Form 4562)                                                                            14                                100 468
 .!:
  <U         15        Depletion (Do not deduct oil and gas depletion.)                                                                                                             15
  <U
 ~           16        Advertising                                                                                                                                                  16


..
 I/I                   Pension, profit-sharing, etc., plans                                                                                                                         17
 c:          17
 0           18        Employee benefit programs                                                                                                                                    18
 u           19        Other deductions (attach statement)                                                                                                                          19                                  15,938
 ::I
"O
 Ill
             20        Total deductions. Add lines 7 through 19                                                                                                          ...        20                                 279 450
Q            21        Ordinarv business income llossl. Subtract line 20 from line 6                                                                                                21                                -230,719
              22a      Excess net passive income or LIFO recapture tax (see instructions) .                                        . 22a

...c:
 l/l               b
                   c
                       Tax from Schedule D (Form 1120S)
                       Add lines 22a and 22b (see instructions for additional taxes)
                                                                                                                                   . 22b
                                                                                                                                                                                   22c                                       0
 4)
 E            23a      2018 estimated tax payments and 2017 overpayment credited to 2018.                                            23a
 >
 Cll               b   Tax deposited with Form 7004                                                                                  23b
a..                c   Credit for federal tax paid on fuels (attach Form 4136)                                                       23c
1:J
 c:                d       Refundable credit from Form 8827, line Sc .                                                             . 23d
 Cll
                   e       Add lines 23a through 23d                                                                                                                               23e                                       0
 )(
 Cll
t-
              24           Estimated tax penalty (see instructions). Check if Form 2220 is attached .                                                            .. D               24
              25           Amount owed. If line 23e is smaller than the total of lines 22c and 24, enter amount owed .                                                              25                                       0
              26           Overpayment. If line 23e is larger than the total of lines 22c and 24, enter amount overpaid . . . . . . .                                               26                                       0
              27           Enter amount from line 26: Credited to 2019 estimated tax        II-                          Refunded II-                I                              27                                       0
                           Under penalties of perjury, I declare that I have examined this return , indud1ng accompanying sch edules and statements. and to the best of my knOYAedae and behef it is true corred
                           and   com~ete .   Oedaration of preparer (other than taxpayer) 1s based on all mfonnatlon of whid'l preparer has any kno\Ntedge .                             May the IRS discuss this return
                                                                                                                                                                                         with the preparer shown below
Sign                                                                                                     I                                                                                                      [RJ Yes
                       ~                                                                                                         ~ nue
                                                                                                                                                                                         (see instructions)?
                                                                                                                                                                                                                           ONo
Here                          Signature of officer
                              Printrrype prepare~s name                            I
                                                                                   Prepare~s signature
                                                                                                      Date
                                                                                                                                                         IDate                 I            [Kl
                                                                                                                                                                                Check X if PTIN      I
Paid                         RAJINDER SEHGAL             RAJINDER SEHGAL                                                                                       9n/2019          self-employed P00879911
Preparer                     Firm's name                    ...
                                                RAJINDER SEHGAL CPA INC                                                                                            Firm's EIN      ...  XX-XXXXXXX
Use Only                     Firm's address                 ...
                                                14847 TUTILE POINT DR                                                                                              Phone no.         (832) 782-8272
                             City           HOUSTON                                                                                     State    TX                ZIP code          77082
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                 Form   11205 (201 8)
HTA
Form 1120S (2018)            OHIO RIVER LABORATORIES LLC                                                                                                                                    XX-XXXXXXX                   Page   2
     11111r:.r1mr:.m:•       Other Information (see instructions
 1       Check accounting method :                  a    D      Cash       b    [Kl     Accrual                                                                                                                     Yes No
                                             c           D
                                                         Other (specify)               ...                      -                        - --
                                                                            -- - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - ---             ----
 2       See the instructions and enter the :
         a Business activity           ...
                                   MEDICAL LABORATORIES
                                  ·- - - ----- -- - - ---------------- ----- b Product or service
                                                        -                                                                          ...
                                                                                                                             MEDICAL TESTS
                                                                                                                                                         --
                                                                                                                             - -- ----- ---- - --- ----- -- --------- -                                     -
 3       At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a                                                                                                     I
        nominee or similar person? If "Yes," attach Schedule B-1, Information on Certain Shareholders of an S Corporation                                                                                                   x
 4      At the end of the tax year, did the corporation :
      a Own directly 20% or more, or own , directly or indirectly, 50% or more of the total stock issued and outstanding of any
        foreign or domestic corporation? For rules of constructive ownership , see instructions. If "Yes," complete (i) through (v)                                                                                                 I
        below .                                                                                                                                                                                                             x
                                                                                                                                                                      (v) If Percentage in (iv) is 100%, Enter the
                                                    (Ii) Employer Identification              (iii) Country of                 (iv) Percentage of
               (i) Name of Corporation                                                                                                                                  Date {if any) a Qualified Subchapter S
                                                          Number (if any)                      Incorporation                      Stock Owned
                                                                                                                                                                             Subsidiary Election Was Made




     b Own directly an interest of 20% or more, or own , directly or indirectly, an interest of 50% or more in the profit, loss, or                                                                                                 I
       capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest of a
                                                                                                                                                                                                                                •
        trust? For rules of constructive ownership, see instructions. If "Yes," complete (i throucih (v) below .                                                                                                           x
                                                    (ii) Employer Identification                                                  (iv) Country of                            (v) Maximum Percentage Owned
                  (i) Name of Entity                                                         (iii) Type of Entity
                                                          Number (if any)                                                          Organization                                  in Profit, Loss, or Capital




 Sa At the end of the tax year, did the corporation have any outstanding shares of restricted stock? .                                                                                                                      x
        If "Yes," complete lines (i) and (ii) below.
        (I)     Total shares of restricted stock .                                                     .... -- - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - -
        (ii)       Total shares of non-restricted stock .                                               ... -- - - - -- - - -- - - ---- - --- --- - - - - -- --- - - ---- - - --- - - - -
                                                                                                                                                              -     --
     b At the end of the tax year, did the corporation have any outstand ing stock options, warrants , or similar instruments?                                                                                              x
       If "Yes, " complete lines (i) and (ii) below.
                                                                                                        ... -- - -- -- - --------- - - --- - - - -- - -- - - - - - - - - - - -- - - - - - - - - -
 6
        (i)
        (ii)
                   Total shares of stock outstanding at the end of the tax year
                   Total shares of stock outstanding if all instruments were executed                          ... .- - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - ------- ----
        Has this corporation filed , or is it required to file , Form 8918, Materi al Advisor Disclosure Statement, to provide
                                                                                                                                                                                                                                I
        information on any reportable transaction? .                                                                                                                                                                        x
 7      Check this box if the corporation issued publicly offered debt instruments with original issue discount                                                                                ... D
        If checked , the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount
        Instruments.

 8      If the corporation (a) was a C corporation before it elected to be an S corporation or the corporation acquired an asset with a
        basis determined by reference to the basis of the asset (or the basis of any other property) in the hands of a C corporation and
        (b) has net unrealized built-in gain in excess of the net recognized built-in gain from prior years , enter the net unrealized built-in
        gain reduced by net recogn ized built-in gain from prior years (see instructions)                               ...   $
                                                                                                                                  --- ------------ --- - - ---- --- - -- - - ---- ----
 9      Did the corporation have an election under section 163U) for any real property trade or business or any farming business
        in effect during the tax year? See instructions .                                                                                                                                                                   x
                                                                                                                                                                                                                                    I
10       Does the corporation satisfy one of the following conditions and the corporation doesn't own a pass-through entity with
        current year, or prior year carryover, excess business interest expense? See instructions .                                                                                                                  x
      a The corporation's aggreg ate average annual gross receipts (determined under section 448(c)) for the 3 tax years
        preceding the current tax year don't exceed $25 million , and the corporation isn't a tax shelter; or
      b The corporation only has business interest expense from (1) an electing real property trade or business , (2) an electing
        farming business, or (3) certain utility businesses under section 1630)(7) .
        If "No," complete and attach Form 8990.
11       Does the corporation satisfy both of the following cond itions?
      a The corporation's total receipts (see instructions) for the tax year were less than $250,000 .
      b The corporation's total assets at the end of the tax year were less than $250,000 .                                                                                                                          x
         If "Yes" the corooration is not reouired to complete Schedules Land M-1.
                                                                                                                                                                                                      Form       11205 (2018)
    Forni 1120s (2018)          OHIO RIVER LABORATORIES LLC                                                                                        XX-XXXXXXX        Pae 3
'              Schedule B                 Other Information see instructions                   continued                                                          Yes No
12             During the tax year, did the corporation have any non-shareholder debt that was canceled , was forg iven , or had the
               terms modified so as to reduce the principal amount of the debt? . . . . . . . . . . . . . . . . . . . . .                                               x
     If "Yes ," enter the amount of principal reduction . . . . . . . . .       .,. $ __ ______________ ___ __ ___ ____ -------- -------- ___ _
13   During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If "Yes ," see instructions .                                         x
 14a Did the corporation make any payments in 2018 that would require it to file Form (s) 1099? .
      b If "Yes," did the corporation file or will it file required Forms 1099? . . . . . . . . . . . . .
1S             Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?. . . . . .                                                            x
               If "Yes," enter the amount from Form 8996, line 13. . . . . . .                  .,. $ --------- ---- ------ ---- -------    ---------------
    Schedule K                      Shareholders' Pro Rata Share Items                                                                              Total amount
                           Ordinary business income (loss) (page 1, line 21) . .                                                                          -230,719
                   2       Net rental real estate income (loss) (attach Form 8825)                                                           2
                   3a      Other gross rental income (loss) . . . . . . .                               3a
                       b   Expenses from other rental activities (attach statement)                     3b

      Ul               c   Other net rental income (loss). Subtract line 3b from line 3a . . .                                              3c                      0
      Ill          4       Interest income . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  4
       0
      ...J         s       Dividends: a Ordinary dividends .                                                   . . . . . . . . .            Sa
       QI                               b Qualified dividends .                                         Sb
       E           6       Royalties . . . . . . . . . . .
                                                                                                     ~-~------~--<
                                                                                                                                             6
       0
       CJ          7       Net short-term capital gain (loss) (attach Schedule D (Form 1120S)) .
       c:                                                                                                                                    7
                   8a      Net long-term capital gain (loss) (attach Schedule D (Form 1120S)) .                                             Sa
                       b   Collectibles (28%) gain (loss) . . . . . . . . . . . . . . .              t--8_b-+-------+---t
                       c   Unrecaptured section 1250 gain (attach statement) .                       '--'8"-'c"-'------__.---1
                   9       Net section 1231 gain (loss) (attach Form 4797) .                                                                 9
                  1O       Other income loss see instructions                    T   e ...                                                  10


      .Ill
       c:
       0
       u
       :I
      'O
                  11
                  12a
                       b
                       c
                           Section 179 deduction (attach Form 4562)
                           Charitable contributions . . .
                           Investment interest expense .
                           Section 59(e)(2) expenditures      (1) Type ...                                          (2) Amount .,.
                                                                                                                                            11
                                                                                                                                            12a
                                                                                                                                            12b
                                                                                                                                           12c 2
       Cl)
      0                d   Other deductions (see instructions) . . . .     . Type .,.                                                      12d
                  13a      Low-income housing credit (section 420)(5)) . . . . . . . . . . . . . . . . . . . . .                            13a
                    b      Low-income housing credit (other) . . . . . . . . . . . . . . . . .                                              13b
                    c      Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) . . .               13c
                       d   Other rental real estate credits (see instructions). . Type .,. - --- -- --- ----- --- ------- ---- -- - -       13d
                       e   Other rental credits (see instructions). . . .           Type .,. --- --- - - ---- ------ --- ------ - ----      13e
                       f   Biofuel producer credit (attach Form 6478)              . . . . . . . . . . . . . . . . . .                      13f
                       g   Other credits (see instructions) . . .               . . Type .,.                                                13g
                  14a      Name of country or U.S. possession .,. ----------------- - ----- --- -------- - -----------------
                    b      Gross income from all sources . . . . . . .                                                                      14b
                    c      Gross income sourced at sh areholder level . .                                                                   14c
                           Foreign gross income sourced at corporate level
                       d   Section 951A category . . . .                                                                                    14d
                       e   Foreign branch category . . . . . . . . . .                                                                      14e
                           Passive category . . . . . . . . . . . . . . .                                                                   14f
       Ill
        c:             g   General category . . . . . . . . . . . . . . .                                                                   14
       .Q                                                                                                                                   14h
                       h   Other (attach statement) . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       0Ill
       Ill
                           Deductions allocated and apportioned at shareholder level
        c:                 Interest expense . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 14i
       e
       I-                  Other . . . . . . . . . . . . . . ~ . . . . . . . .                 . . . . . . . . . . . .                      14·
        C:
        Cl                 Deductions allocated and apportioned at corporate level to foreign sou rce income
       'Qi             k   Section 951A category . . . . . . .                                                                             14k
        ....
        0
       ~                   Foreign branch category . . . . . . . . . . . . . . . . . . . . . . .                                            141
                    m      Passive category . . . . . .                                                                                    14m
                    n      General category . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        14n
                    o      Other (attach statement) . . . . . . . . . .          . . . . . . . . . . . . . . . . . .                       140
                           Other information
                       p   Total foreign taxes (check one): .,.      D   Paid        DAccrued                                               14
                       q   Reduction in taxes available for credit (attach statement)                                                       14
                       r   Other forei n tax information (attach statement)
                                                                                                                                                       Forni   1120S (2018)
  Form 11205 (2018)                        OHIO RIVER LABORATORIES LLC                                                                              XX-XXXXXXX            Paae   4
11111:1:                     15a
                                              Shareholders' Pro Rata Share Items (continued)
                                       Post-1986 depreciation adjustment .
                                                                                                                                                    Total amount
            )(                                                                                                                            15a
    OJ ~ <It
    >      t- ):';               b     Adjusted gain or loss .                                                                            15b
   -~       E :§
    c:      :::i -               c     Depletion (other than oil and gas) .                                                               15c
    ~       Et='                 d     Oil , gas, and geothermal properties-gross income .
   :!.     C:'i                                                                                                                           15d
   ~ :,,"..(                     e Oil, gas, and geothermal properties-deductions .                                                       15e
                                 f     Other AMT items (attach statement) .                                                               15f
                            16a        Tax-exempt interest income                                                                     16a
    "'
    c:
        :E
    73"'0,.
            ~


                              b        Other tax-exempt income                                                                        16b
   :t=. .r:. :n
   <(      Q)       ,, ,         c     Nondeductible expenses                                                                         16c
    111     ~ al

   ...
    E
    oi <r>
           i:::.                 d
                                 e
                                       Distributions (attach statement if required) (see instructions) .
                                       Repayment of loans from shareholders .
                                                                                                                                      16d
                                                                                                                                      16e
              c:
      ~
              0
            ·;:::
                            17a        Investment income                                                                              17a
    "' E...
    .t::
                               b       Investment expenses                                                                            17b
    Oo                           c     Dividend distributions paid from accumulated earnings and profits                              17c
       c                         d     Other items and amounts (attach statement)                                                                                                    i
          cc
          o .2
          v-                18         Income/loss reconciliation. Combine the amounts on lines 1 through 1 O in the far right
          Q) . ~
     Q'. :::;                          column. From the result. subtract the sum of the amounts on lines 11throuQh12d and 140 .                                  -230 719
.._.,....,.iir:.11         .........       Balance Sheets per Books                               Beginning of tax year
                                                                                                                                          18
                                                                                                                                               End of tax year

                                               Assets                                       (a)                           (b}       (c}                             (d)

    1               Cash
     2a Trade notes and accounts receivable                                                                                                                                      l
          b Less allowance for bad debts                                                                                        0                                            0
    3               Inventories
    4               U.S. government obligations
    5               Tax-exempt securities (see instructions)
    6               Other current assets (attach statement)
    7  Loans to shareholders
   8   Mortgage and real estate loans
   9   Other investments (attach statement)
  10a Buildings and other depreciable assets                                                                                                                                     I
     b Less accumulated depreciation                                                                                            0                                            0
                                                                                                                                                                                 j
 11a                Depletable assets
    b               Less accumulated depletion                                                                                  0                                            0
 12                 Land (net of any amortization)
 13a                Intangible assets (amortizable only)                                                                                                                         I
    b               Less accumulated amortization                                                                               0                                            0
 14                 Other assets (attach statement)
 15                 Total assets                                                                                                0                                            0
                           Liabilities and Shareholders' Equity
  16                Accounts payable
                                                                                                                                                                                 •
  17                Mortgages, notes, bonds payable in less than 1 year .
  18                Other current liabilities (attach statement) .
  19                Loans from shareholders
  20                Mortgages, notes, bonds payable in 1 year or more .
  21                Other liabilities (attach statement)
  22                Capital stock
  23                Additional paid-in capital
  24                Retained earnings
  25                Adjustments to shareholders' equity (attach statement) .
  26                Less cost of treasury stock
  27                Total liabilities and shareholders' equity .                                                                0                                          0
                                                                                                                                                         Form    11205 (2018)
Fonn 1120s (2018)      OHIO RIVER LABORATORIES LLC                                                                                                                                                              XX-XXXXXXX        Pa   e5
 Schedule M-1           Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                                                                                   I M-3 (see ins t rue t'ions )
                        Note: Th e corpora t'ion may be require d t 0 fil1e Sche due
 1       Net income (loss) per books                                               5    Income recorded on books this year
 2       Income included on Schedule K, lines 1, 2,                                                                           not included on Schedule K, lines 1
         3c, 4, Sa , 6, 7, Ba , 9, and 10, not recorded                                                                       through 1O (itemize):
         on books this year (itemize)                                                                                  a     Tax-exempt interest                         $
                                                                 --------------                                                                                               - -- ---- ------- -- -
                - --- -
         ---- ---  - -- - - - - - - - - - - - - - - - - -- - - - - - - - - - - -      -                                                                            -- --- -----
                                                                                                                            - - - - - - - - - - - - - - -- - - - - - - - - -- -- - - - - - -                                             0
 3       Expenses recorded on books this year not                                                                  6         Deductions included on Schedule K, lines
         included on Schedule K, lines 1 through 12                                                                           1 through 12 and 14p, not charged
         and 14p (itemize):                                                                                                   against book income this year (itemize):
     a   Depreciation              $                                                                                          Depreciation                   $
                                    -- ------ ---- -------- - -- -----                                                                                            ------------------------
                                                                                                                     a - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -                            0
         -- - - - - - -- ------ - - - - - - - - - - - - - - - - - - - - - - - - - -- - - -
     b   Travel and entertainment                           $                                                      7    Add lines 5 and 6                                                                                                0
                                                                 --------------
                                                                                 0 8       Income (loss) (Schedule K, line 18). Line
         --- - --- ---- ---- --- - ---- -- ---- - - - --- --- -- -- ---
 4       Add lines 1 throucih 3                                                  0         4 less line 7 .                                                                                                                               0
 Schedule M-2                          Analysis of Accumulated Adjustments Account, Shareholders' Undistributed Taxable Income
                                       Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account
                                       (see instructions)
                                                                                                                            (b) Shareholders'
                                                                                              (a) Accumulated                                                               (c) Accu mulated                        (d) Oth er adjustments
                                                                                                                           undistributed taxable
                                                                                             adjustments account                                                           earnings and profi ts                           account
                                                                                                                       income previously taxed

 1       Balance at beginning of tax year                                                            1,059,720
 2       Ordinary income from page 1, line 21                                                                                                                                                                                                I

 3       Other additions
 4       loss from page 1, line 21                                                                    -230,719
 5       Other reductions
 6       Combine lines 1 through 5                                                                     829,001                                                0                                                 0                        0
 7       Distributions
 8       Balance at end of tax year. Subtract line 7
         from line 6 .                                                                                 829 001                                                0                                                 0                        0
                                                                                                                                                                                                                    Fonn   11205 (201 8)
                                                                                                                                                                               671117
                                                                                                  0    FinalK-1                    D         Amended K-1                  OMB No. 1545-0123

Schedule K-1
(Form 11205)                                                            ?~(Q) 18                  1111111            Shareholder's Share of Current Year Income,
                                                                                                                     Deductions, Credits, and other Items
Department of the Treasury                              For calendar year 2016. or tax year       1    Ordinary business income (loss)              13     Credits
Internal Revenue Service
                                                                                                                                    -115,359
            beginning   I                        I        ending   I                          I   2    Net rental real estate income Ooss)


Shareholder's Share of Income, Deductions,                                                        3    Other net rental income (loss)
                                     Ill>   See bac k of fonn and separate instructions.
Credits, etc.
                                                                                                  4    Interest income
 111111             lnfonnation About the Corporation
 A      Corpora tion's employer identification number                                             Sa   Ordinary dividends

  XX-XXXXXXX
 B      Corporation's name. address. city, state, and ZIP code                                    Sb   Qualified dividends                          14     Foreign transactions


                                                                                                  6    Royalties

 OHIO RIVER LABORATORIES LLC
 14626 BRADFORD COLONY DR                                                                         7    Net short-term capital gain (loss)

 HOUSTON, TX 77084
 c IRS Center where corporation filed return                                                      Ba   Net long-term capital gain (loss)
 e-file
                                                                                                  Sb   Collectibles (26%) gain (loss)
 •:r.n•••           lnfonnation About the Shareholder
    D   Shareholders identifying number                            Shareholder: 1                 Be   Unrecaptured section 1250 gain


    E   Shareholders name , address, city, state , and ZIP code                                   9    Net section 1231 gain (loss)


    MITALI U SHAH                                                                                 10   Other income (loss)                          1S     Alternative mininum tax (AMT) items

    14626 BRADFORD COLONY
    HOUSTON , TX 77084

  F     Shareholders percentage of stock
        ownership for tax year .                                          50.000000%




                                                                                                  11   Section 179 deduction                        16     Items affecting shareholder basis


                                                                                                  12   Other deductions




 >..
c
0
 Q)
 Cf)
:J
(/)
Q;
                                                                                                                                                    17     Other information
 0
LL




                                                                                                          • See attached statement for additional information.

For Paperwork Reduction Act Notice, see the Instructions for Fonn 11205.                      www.irs.gov/Form1120S                                        Schedule K-1 (Fonn 11205) 201B
HTA
                                                                                                                                                                             6 71 1 1 7
                                                                               D                     FonatK-1                    D          AmendedK-1                  OMB No. 154S-0123

Schedule K-1
                                                                      !~(Q) 18 1111111
                                                                                                                   Shareholder's Share of Cu11W'rt YUi income,
(Form 11205 )                                                                                                      Deductions, Credits, and Other Items
Department of the Treasury                            For calendar year 20t6. or tax year       1    Ordinary busmess income (l oss)              13     Credits
Internal Revenue Service
                                                                                                                                  -115,360
             beginning   I                      I       ending    I                         I   2    Net rental real estate income (loss)




Credits, etc.                       ..
Shareholder's Share o f Income, Deductions,
                        See beck or form and aeparate lnstrucllona.
                                                                                                3    Other nel renlal income (loss)


                                                                                                4    lnlerest l'lcome
 l:JlP.11           lnfonnation About th• Corporation
  A     Corporabon's employer odentd'i<:abon number                                             5•   Ordonaiy dJVldends

  XX-XXXXXXX
  B     Corporabon's name, address, aty. state and ZIP code                                     5b   Qualified dillldends                         14     Foreign transactions


                                                                                                6    Royalties

    OHIO RIVER LABORATORI ES LLC
    14626    BRADFORD COLON Y DR                                                                7    Net short-term caprtal gain (loss)

    H OUSTON , TX        77084
  c     IRS Center where corporabon filed retum
    e-file
                                                                                                ••   N el long-term capilal gain (loss)


                                                                                                8b   C01ted1bles (26%) gain (loss)
 limlll             lnfonnation About the Shareholder


..-
  0


    E
        Shareholder's identifying number


        Sharel10lder's name. address. city, stale. and ZIP code
                                                                  Shareholder:    2             ec


                                                                                                9
                                                                                                     Unrecapcured section 1250 gain


                                                                                                     Nel secllon 1231 gain (loss)



    LEENA SHAH                                                                                  10   Other income Ooss)                           15     Alternative mininum tax (AMT) items
    14626    BRADFORD COLONY
    HOUSTON , TX         77084

  F     Shareholder's percentage or stodl
        ownership for tax year . . . .         ...                      50.000000%




                                                                                                11   Section 179 deduction                        18     Items affecting shareholder basis


                                                                                                12   Other deductions




c""
0
 QI
 Ill
.:::>
CJ)
~
                                                                                                                                                  17     Other Information
 0
LL




                                                                                                        • See attached statement for addtllonal inf ormation.

For P1perwork Reduction Act Notice, ' " the ln1truction1 for Fom1 1120S.                    www.irs.gov/Forml t20S                                       Schedule K -1(Form1120S) 2011
HTA
Form      1125-A                                                  Cost of Goods Sold
(Rev. November 2018)
                                                                                                                                               OMB No. 1545-0123
                                                      Ill- Attach to Fonn 1120, 1120-C, 1120-F, 11205, or 1065.
Department of the Treasury
Internal Revenue Service                        ...   Go to www.irs.aov!Form1125A for the latest infonnation.
Name                                                                                                                                Employer identification number
OHIO RIVER LABORATORIES LLC                                                                                                     XX-XXXXXXX
      1      Inventory at beginning of year .                                                                               1
      2      Purchases.                                                                                                     2
      3      Cost of labor .                                                                                                3
      4      Additional section 263A costs (attach schedule) .                                                              4
      5      Other costs (attach schedule) .                                                                                5
      6      Total. Add lines 1 through 5                                                                                   6                                   0
      7      Inventory at end of year .                                                                                     7
      8      Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2
             or the appropriate line of your tax return . See instructions .                                                8                                   0
      9 a Check all methods used for valuing closing inventory:
              (iJO Cost
              (ii) D Lower of cost or market
             (iii) D Other (Specify method used and attach explanation .)        lll-
          b Check ifthere was a writedown of subnormal goods . . . . . . -~--.--~-~-----~--- -----~ --------~----- ~-~--.--~-~--.--~-~--.--~--- ; -· r:r ·----

          c Check if the LIFO inventory method was adopted this tax year for any goods (if checked , attach Form 970) . . . . . . . .                Ill-   D
          d If the LIFO inventory method was used for this tax year, enter amount of dosing inventory
             computed under LIFO . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          e If property is produced or acquired for resale , do the rules of section 263A apply to the entity? See instructions .       D      Yes
             Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If
             "Yes," attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          D Yes




For Paperwork Reduction Act Notice, see instructions.                                                                                  Form   1125-A (Rev. 11 -2018)
HTA
                                                                  Sales of Business Property
         4797
                                                                                                                                                                  OMB No. 1545-0184
Form                                            (Also Involuntary Conversions and Recapture Amounts
                                                          Under Sections 179 and 280F(b)(2))                                                                            2018
                                                                          ~ Attach to your tax return.                                                               Attachment
Department of the Treasury
lntemal Revenue Service               ~       Go to www.irs. ov/Form4797 for instructions and the latest information.                                                  Se uence No.      27
Name(s) shown on return                                                                                                                           Identifying number
OHIO RIVER LABORATORIES LLC                                                                                                                                    XX-XXXXXXX
         Enter the gross proceeds from sales or exchanges reported to you for 2018 on Form(s) 1099-B or 1099-S (or
         substitute statement) that you are including on line 2, 10, or 20. See instructions . . . . . . . . . . . .                                             1
                Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From
                Other Than Casual v or Theft-Most Prooertv Held More Than 1 Year <see instructions)
                                                                                                                             (e) Depreciation      (f) Cost or other
 2                 (a) Description                  (b) Date acquired          (c) Date sold             (d) Gross               allowed or            basis, plus            (g) Gain or (loss)
                                                                                                                                                                             Subtract (f) from the
                     of property                      (mo., day , yr.)         (mo., day, yr.)          sales price           allowable since     improvements and
                                                                                                                                                                              sum of (d) and (e)
                                                                                                                                 acquisition       expense of sale

                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0

 3       Gain , if any, from Form 4684, line 39 .                                                                                                                3
 4       Section 1231 gain from installment sales from Form 6252. line 26 or 37.                                                                                 4
 5       Section 1231 gain or (loss) from like-kind exchanges from Form 8824.                                                                                    5
 6       Gain , if any, from line 32 , from other than casualty or theft .                                                                                       6
 7       Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows .                                                       7                               0
         Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065,
         Schedule K, line 10, or Form 1120S, Schedule K, line 9. Skip lines 8, 9, 11 , and 12 below.
         Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the
         amount from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year
         section 1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital                                                                          ..
         gain on the Schedule 0 filed with your return and skip lines 8, 9, 11 , and 12 below.
 8       Nonrecaptured net section 1231 losses from prior years . See instructions .                                                                             8

 9       Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero , enter the gain from line 7 on line 12 below.
         If line 9 is more than zero , enter the amount from line 8 on line 12 below and enter the gain from line 9 as a

 .       long-term capital gain on the Schedule 0 filed with your return . See instructions .
                Ordinarv Gains and Losses <see instructions)
                                                                                                                                                                 9                               0

1O       Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less) :
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0
                                                                                                                                                                                                 0

11       Loss, if any, from line 7 .                                                                                                                            11      Ii                           )
12       Gain, if any, from line 7 or amount from line 8, if applicable .                                                                                       12
13       Gain, if any, from line 31 .                                                            ..                                                             13
14       Net gain or (loss) from Form 4684, lines 31 and 38a .                                                                                                  14
15       Ordinary gain from installment sales from Form 6252 , line 25 or 36 .                                                                                  15
16       Ordinary gain or (loss) from like-kind exchanges from Form 8824 .                                                                                      16
17       Combine lines 10 through 16 .                                                                                                                          17                                   0
18       For all except individual returns , enter the amount from line 17 on the appropriate line of your return and skip
         lines a and b below. For individual returns , complete lines a and b below.
     a   If th e loss on line 11 includes a loss fro m Form 4684, line 35, column (b)(ii} , enter tt1at part of th e loss here. Enter th e loss
         fro m income-producing property on Sch edule A (Form 1040), line 16. (Do not incl ude any loss on property used as an                                                      ~




         employee.) Identify as from "Form 4 797, lin e 18a." See in stru ctions .                                                                              1aa     I
     b   Redetermine the aain or llossl on line 17 exdudina the loss if anv on line 18a. Enter here and on Schedule 1 IForm 1040\ line 14                       18b                                  0
For Paperwork Reduction Act Notice, see separate Instructions.                                                                                                               Form   4797 (2018)
HTA
                                                          Depreciation and Amortization
Form       4562                                                                                                                                       OMB     No. 1545-0 172

                                                          (Including Information on Listed Property)                                                  ~(0) 18
Department of the Treasury                              .... Attach to your tax return.                                    Attachment
Internal Revenue Sef'\llce (99) .... Go to www.irs. ov/Fonn4562 for instructions and the latest information.               Se uence No. 179
Name(s) shown on return                       Business or activity to which this form relates              Identifying number
OHIO RIVER LABORATORIES LLC                   1120S - MEDICAL LABORATORIES                                 XX-XXXXXXX
                  Election To Expense Certain Property Under Section 179
                  Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions)                                                                                                                  1
 2 Total cost of section 179 property placed in service (see instructions).                                                                           2
 3 Threshold cost of section 179 property before reduction in limitation (see instructions) .                                                         3
 4 Reduction in limitation . Subtract line 3 from line 2. If zero or less, enter -0-                                                                  4                        0
 5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, ente r -0-. If married filing
   separately, see instructions                                                                                                                       5                        0
 6                        (a) Description of property                             (b) Cost (business use only)                   (c)   Elected cost



7 Listed property. Enter the amount from line 29                                                            17
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7                                                                8                       0
 9 Tentative deduction . Enter the smaller of line 5 or line 8                                                                                         9                       0
10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562.                                                                             10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions .                                11
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11 .                                                             12                       0
13 Carryover of disallowed deduction to 2019. Add lines 9 and 10 less line 12                        . .... I 13                                          0
Note: Don't use Part II or Part Ill below for listed ro ert . Instead , use Part V .
                  S ecial De reciation Allowance and Other De reciation Don't include listed                                           . See instructions.
14 Special depreciation allowan ce for qualified property (other than listed property) placed in service
      during the tax year. See instructions . . . .                                                                                                   14
15 Property subject to section 168(f) (1) election . . . . . . . .                                                                                    15
16 Other de reciation includin ACRS . . . . . . . . . . .                                                                                             16
                                                                                      . See instructions.
                                                             Section A
17 MACRS deductions for assets placed in service in tax years beginning befo re 2018 . . .                                                            17             100,468
18 If you are electing to group any assets placed in service during the tax year into one or more general
   asset accounts , check here .
                                                                                                                 . f ion s1yst em
                                                                                                                                       ..... o
                             s ect1on B -Assets Pl aced.m S erv1ce Durmq
                                                                      .  2018 Tax Year Usmq
                                                                                         . th e G enera ID eprec1a
                                                 (b) Month and     (c) Basis tor depreciation
           (a ) Classification of property                                                      (d) Recovery
                                                  year placed      (business/inveslment use         period     (e) Convention    (f)   Method         (g) Depreciation deduction
                                                   in service       only-see instructions)
19 a        3-year property
   b        5-year propertv
      c     7-year property
      d    10-year property
      e    15-year property
      f    20-year property
      q    25-year property                                                        25 yrs.                                          S/L
      h    Residential rental                                                     27. 5 yrs.         MM                             SIL
           property                                                               27.5 yrs.          MM                             SIL
       i   Nonresidential real                                                     39 yrs.           MM                             S/L
           propertv                                                                                  MM                             S/L
                                        -
                      s ect1on C Asset s Pl aced .m S erv1ce Durmg
                                                                .  2018 Tax Year Usmg
                                                                                   .    th e Alt erna f 1ve              Deprecta         s
                                                                                                                               . f ion 1yst em
20 a       Class life                                                                                                               S/L
   b       12-vear                                                                 12 vrs.                                          S/L
      c    30-vear                                                                 30 vrs.           MM                             SIL
     d     40-vear                                                                 40 vrs.           MM                             S/L
·~1 ... ...-- Summary (See instructions.)
 21 Listed property. Enter amoun t from line 28                                                                                                       21
 22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
      here and on the appropriate lines of your return . Partnerships and S corporations-see instructions .                                           22             100,468
23 For assets shown above and placed in service during the current year, enter the
    oortion of the basis attributable to section 263A costs                                                              I23
For Paperwork Reduction Act Notice, see separate instructions.                                                                                          Form 4562 (2018)
HTA
